Title: Continental Congress Report on a Letter from Captain John Paul Jones, [4 December 1782]
From: Hamilton, Alexander,Continental Congress
To: 


[Philadelphia, December 4, 1782.] Report of a committee, consisting of Samuel Osgood, James Madison, and Hamilton on a request of Captain John Paul Jones for permission to serve on a campaign with the Marquis de Vaudreuil. The committee reported that, “Congress having a high sense of the merit and services of Capt Jones,” the permission be granted.
